Citation Nr: 0004086	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  96-43 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased evaluation for service-connected 
left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from September 1975 to 
November 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1996 rating decision from the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued a 20 percent evaluation 
for service-connected left knee, status post arthrotomy, with 
non-healing wound and pedicle flaps and skin grafts.  By 
rating decision in April 1999, an additional 10 percent 
evaluation was assigned for loss of range of motion of the 
left knee, effective from July 1, 1997.  

The Board notes that the veteran timely filed a notice of 
disagreement and substantive appeal on the issue of service 
connection for a left total hip replacement, as secondary to 
the service-connected left knee disability.  By rating 
decision in April 1999, the RO granted service connection for 
left total hip replacement for degenerative changes with a 
100 percent evaluation, effective from November 1, 1995, and 
a 50 percent evaluation, effective from January 1, 1997.  

The April 1999 decision represented a full grant of benefits 
sought with respect to the veteran's claim of entitlement to 
service connection for left total hip replacement.  As the 
veteran did not express disagreement with the "down-stream" 
issue of the percentage evaluation assigned, such matter is 
not before the Board.  See Grantham v. Brown, 114 F.3d 1156, 
1158 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030, 1032 
(Fed. Cir. 1997); see also Holland v. Gober, 10 Vet. App. 
433, 435 (1997) (per curiam).

The Board further notes that the veteran's representative, in 
a VA Form 646 dated in November 1999, stated that the veteran 
verbally indicated that he wished to withdraw his appeal, but 
that no written confirmation had been received by the 
representative.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(b) (1999).  As the records contains no 
written confirmation of the veteran's intent to withdraw the 
instant claim, the Board must proceed with adjudication of 
the claim.  


FINDING OF FACT

The veteran's service-connected left knee disability is 
manifested by limitation of motion, constant pain, 
crepitation, significant functional loss, and instability, 
necessitating the use of a cane and/or brace for ambulation.  


CONCLUSIONS OF LAW

1. A 20 percent evaluation for service-connected left knee 
limitation of motion, including functional loss and pain, 
is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 
(1999).

2. The criteria for an evaluation in excess of 20 percent for 
service-connected status post arthrotomy of the left knee 
with instability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Factual Background

The veteran's service medical records note that he was stung 
in the left knee by a stingray, prior to entrance onto active 
duty.  In July 1976 a foreign body was removed from the left 
knee, secondary to the earlier sting injury.  The veteran 
filed an initial claim for VA benefits for a left knee 
disorder in November 1976.  By rating decision in June 1977, 
the RO granted service connection for status post arthrotomy 
of the left knee with a noncompensable evaluation, effective 
from November 16, 1976.  By rating decision in May 1981, the 
RO granted an increased evaluation of 10 percent for service-
connected left knee disability, effective from March 1, 1981.  

The veteran suffered a work-related injury to his left knee 
in July 1983, resulting in an acute internal derangement of 
the knee.  The physician noted that the veteran should be 
able to return to his usual and customary employment without 
restriction, after appropriate physical therapy and 
rehabilitation of approximately six weeks.  

By rating decision in January 1991, the RO granted an 
increased evaluation of 20 percent for status post arthrotomy 
of the left knee, with non-healing wound and pedicle flap and 
skin graft, effective from November 8, 1990.  The Board notes 
that the veteran underwent numerous hospitalizations and 
surgical procedures for his chronic left knee wound.  The 
record contains numerous VA medical treatment records noting 
complaints of chronic left lower extremity pain.  

A VA examination was conducted in April 1992.  The examiner 
noted no swelling or deformity.  Crepitus on motion was shown 
in both knees and instability was noted on the left.  Range 
of motion testing of the left knee revealed flexion of 
90 degrees and extension of 10 degrees.  The examiner 
reported that the veteran walked with a limp and had 
increased pain on attempting to kneel or squat, pain with 
stair climbing, and generally constant pain of the left knee.  
The examiner provided diagnoses of status post infection of 
the left knee with multiple operations for incision and 
drainage, and status post mediolateral meniscectomies repair 
of the collateral ligaments, with limitation of motion of the 
knee, chronic pain, status post skin grafting, and no present 
infection.  

A VA examination was conducted in January 1996.  The veteran 
carried a cane and required usee of a brace for his left 
knee.  The examiner noted that the veteran walked with a 
marked limp of the left leg.  All scars of the knee were well 
healed, not keloidal, did not limit function, and were not 
tender to the touch.  No swelling or deformity of the left 
knee was noted.  Crepitus with patella compression was shown 
on physical examination.  The left knee exhibited 
instability.  Range of motion testing of the left knee 
revealed flexion of 90 degrees and extension of 0 degrees.  
X-ray examination revealed fusion of an ossicle to the medial 
femoral condyle and narrowing of the patello-femoral 
compartment, which raised the question of chondromalacia 
patella.  The examiner provided diagnoses of:  1) Status post 
stingray penetration with infection of the left knee with 
keloid formation; 2) Multiple operations with removal of both 
menisci and repair of lateral collateral ligaments with 
instability of the left knee with limitation of range of 
motion and requiring a brace and a cane; and 3) Quadriceps 
and calf atrophy on the left.  

A VA examination was conducted in August 1998.  The veteran 
reported constant pain in the left knee and stated that he 
needed to wear a knee brace to provide stability to the knee.  
No swelling, edema, subluxation, or ligamentous laxity was 
noted.  The examiner stated that the slightest and gentlest 
passive manipulation of the knee was quite painful.  A slight 
degree of subpatellar crepitation was present.  The veteran 
reported pain throughout active flexion-extension.  Range of 
motion testing revealed flexion of 120 degrees, and extension 
of 0 degrees.  

The examiner stated that the veteran appeared to have a 
rather significant disability with rather significant 
findings including a number of different surgical scars on 
the knee.  The veteran had very definite limitation of motion 
with atrophy of thigh and calf musculature and the examiner 
suspected a significant degree of degenerative arthritis, 
secondary to intra-articular infection and multiple surgical 
procedures.  The examiner stated that the veteran appeared to 
have rather significant functional impairment with regard to 
his ability to ambulate or even stand in one position for any 
length of time and was impaired from any from of deep knee 
bending, stooping, squatting, kneeling, crawling, and 
jumping.  



II. Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

In VAOPGCPREC 23-97, the General Counsel stated that when a 
knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.  However, the General Counsel stated that if a 
veteran does not meet the criteria for a zero percent rating 
under either Diagnostic Code 5260 or 5261, there is no 
additional disability for which a separate rating for 
arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997).

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court"), in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45 
(1999).  The provisions contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.

Under the Schedule, an evaluation in excess of 10 percent for 
limitation of leg flexion requires limitation to less than 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  An 
evaluation in excess of 10 percent for limitation of leg 
extension requires limitation to more than 10 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  Recurrent subluxation 
or lateral instability of the knee is entitled to a rating of 
20 percent for moderate impairment, and 30 percent for severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The range of motion testing results, reported in the VA 
examinations in April 1992, January 1996, and August 1998 do 
not meet the Schedular criteria for an evaluation in excess 
of the 10 percent granted by the RO.  However, the Board 
finds that the veteran's functional limitation is 
additionally disabling.  The VA examiner in August 1998 
stated that the veteran had a rather significant disability, 
including atrophy of the calf and thigh musculature.  The 
examiner noted that the veteran had significant functional 
impairment in his ability to ambulate and stand.  The veteran 
has a marked limp and requires the use of a cane and/or brace 
for walking or standing.  Crepitus was noted on all 
examinations and the veteran has repeatedly reported severe 
pain with any motion of the knee.  The Board finds that the 
veteran's symptomatology, including functional loss and pain, 
most closely approximates a 20 percent evaluation, for his 
limitation of motion of the left knee.

Instability of the veteran's knee was noted on the VA 
examinations in April 1992 and January 1996.  No instability, 
subluxation, or laxity was noted on the VA examination in 
August 1998.  None of the VA examiners provided an opinion 
that the instability of the veteran's left knee was severe.  
The significant functional loss and pain, noted on VA 
examinations, has been considered separately in the 
evaluation for the veteran's limitation of left knee motion.  
The Board finds that the evidence preponderates against an 
evaluation in excess of 20 percent for instability of the 
left knee.  

Initially, the Board notes that the VA examination in August 
1998 noted that X-ray examinations were to be performed and 
that such were reviewed, but the records of these X-ray 
examinations are not of record.  Assuming, arguendo, that the 
X-ray examinations showed the degenerative arthritis, 
suspected by the VA examiner, the analysis under the Schedule 
would be the same.  Degenerative arthritis is evaluated on 
the basis of limitation of motion under the appropriate 
diagnostic codes, with a minimum evaluation of 10 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  The veteran's 
disability has been evaluated on the basis of limitation of 
motion, and any further diagnosis of degenerative arthritis 
would not provide for an evaluation in excess of that found 
above.  


ORDER

Entitlement to an evaluation of 20 percent for service-
connected limitation of left knee motion, including 
functional loss and pain, is granted.

Entitlement to an evaluation in excess of 20 percent for 
service-connected status post arthrotomy of the left knee 
with instability is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

